McCulloch, C. J. (dissenting.) I dissent from the conclusion of the majority on the ground that acts No. 23, 25 and 356 are sufficiently definite to authorize the construction of laterals as independent improvements with the cost to be assessed against the lands found to be benefited, and that the case does not fall within the rule announced by this court in Easley v. Patterson, 142 Ark. 52. Section 1 of act No. 23 provides that the laterals ‘f'shall be built under all the terms of said act No. 82 and other acts amending the same.” The language expressly confers the power to build the road .and refers to another statute for the method and machinery and brings it squarely within many of our decisions. School District v. School District, 102 Ark. 411. The exclusion of the lands from the original district created by act 82 from the assessment of benefits to construct the laterals shows that the lawmakers intended to make the laterals independent improvements, and, as before stated, I think that adequate provision is made for separate assessments for the purpose of constructing those independent improvements. Now the effect of these three statutes is to join the lands described in those statutes to the original district, but there is no objection to doing this, if it is sufficiently expressed in the new statute, and I think it is expressed with sufficient definiteness in each instance. In other words, I think that the new statutes constitute findings on the part of the lawmakers that the lands added to the original district will be benefited by the construction of the original improvement and may be added so as to share in the cost, but that the additional improvements provided for under those statutes will not result in benefits to lands in the original district and those lands are to be excluded from the additional assessments to pay for the laterals. I see no reason why the Legislature can not adopt this form of authorizing the additional improvement and adding the same lands to the old district upon the finding that they will be benefited by the original improvement. If the commissioners of the district are exceeding their authority by joining the improvements together and commingling the funds, they may be restrained from so doing without impairing the force and validity of the statute itself. In other words, they can be compelled to carry out the terms of tbe statute, instead of evading or disregarding them. Phillips v. Tyronza and St. Francis Road Improvement District, 145 Ark. 487.